DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election without traverse of Invention I, directed to device, Species 1 shown in Fig. 1 and Claims 1-9 in the response to restriction requirements filed on 06/15/22 is acknowledged.  Applicant, in addition, requested examination of all Claims 1-12 directed to the device.

Status of Claims
Claims 13-20 are withdrawn from further consideration as being drawn to a nonelected invention non-chosen for examination without traverse.
Claims 1-12 are examined on merits herein. 

Election/Restrictions 
This application is in condition for allowance except for the presence of Claims 13-20 directed to an invention non-elected without traverse.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 13-20 directed to the invention non-elected without traverse in response to Restriction Requirements filed 06/15/22 are cancelled.

Allowable Subject Matter
Claims 1-12 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior arts of record, alone or in combination, fail to anticipate or render obvious the claimed limitations, including “a plurality of first films disposed between the first insulator and the plurality of insulating layers, wherein at least one of the first films includes a second semiconductor layer”, in combination with other limitations of the claim.
Re Claims 2-12: Claims 2-12 are allowed due to dependency on Claim 1.
Although there are prior arts of record teaching: “a plurality of first films disposed between the first insulator and the plurality of electrode layers” – including Zhou et al. (US 10,283,513) and Rabkin et al. (US 2015/0076586) – Examiner found no prior art of record teaching: “a plurality of first films disposed between the first insulator and the plurality of insulating layers”. Additional prior arts of record, including Choi et al. (US 2020/0135759), Nishikawa et al. (US 9,620,512), or Park et al. (US 2020/0303390), do not compensate for the above deficiency of Zhou or Rabkin.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 06/22/22